Landon, J.
The jury have, in substance, found that the elevator car fell because the end of the cable by which it was raised and lowered became unfastened upon the revolving drum upon .which the cable was coiled and uncoiled in order to move the car up and down, thereby leaving the car without support; and also because the automatic safety-clutch on the sides of the car—a sort of dog and jacket device—failed upon this occasion to work and hold the car, as it was expected to do in case the cable became unfastened or slack. The verdict also condemns the method of fastening the end of the cable to the-drum as unsafe, and the safety-clutch as unreliable as a safeguard against, possible failures in the cable, and convicts the defendant of negligence in using the elevator thus devised and constructed.
*572We do not think the verdict should be upheld. The evidence is abundant and uncontradicted that the elevator was of a plan and style approved by long and ample use in many other manufacturing and business buildings in vaiious parts of the land; that its selection was carefully considered by the defendant, and made because of its high reputation for excellence and safety; that it was made and placed in operating condition in its building by manufacturers of large experience and high reputation in that respect; that it was in fact manufactured of the best materials, and in the best style of workmanship, and for a first-class price; that previous to the accident it had been daily in constant successful operation without accident, or any interruption which would reasonably cause apprehension of any imperfection in device or safeguards against accident; that immediately after this accident its safe working was resumed without necessity for alteration or repair. Under the authorities, the defendant, as the employer of the plaintiff, discharged the duty incumbent upon it to furnish a machine reasonably safe and suitable, such as is ordinarily used in the business, and which is in good repair. Hickey v. Taaffe, 105 N1. Y. 26, 12 N. E. Rep. 286; Burke v. Witherbee, 98 N. Y. 562; Marsh v. Chickering, 101 N. Y. 396, 5 N. E. Rep. 56.
The pláintiff lays stress upon the fact that the end of the cable upon the revolving drum was not so attached as to be absolutely fastened, but was purposely so attached as to be self-detached in certain conditions of the appliances, and that this removable or loosening device was an apparent defect. It is difficult, without the aid of a diagram or model, to explain the method and working of this attachment. There was a fork-shaped fixture like the letter “U” at the end of the drum. Into this the end of the cable was placed, a knot being in the extreme end of the cable, so that the tension upon the ■cable would draw the knot against the sides of the fork, and hold the cable firmly in it so long as the tension existed and the elevator worked in the usual way. The cable extended from the top of the elevator car to the top of the well, thence over a pulley, and then down, through the floors to the drum. This forked attachment upon the drum was so devised that in case control of the elevator should be lost the end of the cable would in certain conditions automatically fall out of the fork, the cable would be loosened, and the car would not be pulled through the roof, or crushed against it at the top of the well, as would happen unless the cable should be unloosened. This method of attachment and detachment was regarded by the manufacturer and the users of this elevator as one of its most valuable features. In case the cable ■should become loose, or break or slacken, then the safety-clutch in the sides ■of the car, which was so contrived as to be held back from the teeth or sockets in the two upright iron rails or tracks which extended from the top to the bottom of the well, would then be released, and would spring out and enter these sockets, and hold the car and keep it from falling. This safety-clutch was in like manner approved by its successful operation, and in the judgment •of users and manufacturer.
The testimony on the part of the plaintiff showed that in some other styles ■of elevators the cable was clamped fast to the drum, and opinions were given that this was the safer way. But these witnesses did not take into account the danger of pulling the elevator up over the pulley at the top of the well, in ■case of any accidental loss of control over the upward movement of the elevator.
The defendant, in selecting this elevator, endeavored to obtain one which had proper and efficient safeguards against its being cabled too high, and against its falling. The opinions of fault-finders after the accident as to the merits of the two systems of cable attachment in no way disprove that abundant care was used by the defendant before the accident. There was much discussion upon the argument as to the probable cause of this accident. The jury evidently attributed it mainly to the slipping of the cable out of its fork *573attachment. We are unable to say from the evidence that the jury were wrong. If they were right, then the reason why the safety-clutches did not work must have been because they were out of order. But they do not appear to have been found out of order. It is not needful to discuss the question. For the reason that the defendant was not shown to have failed to use all the care his duty required, the motion for a nonsuit should have been granted. The judgment should be reversed, the motion for a new trial granted, costs to abide the event. All concur.